[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              MAY 7, 2012
                               No. 11-14789
                                                               JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                   D.C. Docket No. 1:11-cr-00007-KD-C-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

VICENTE MALDONADO-ASCENCIO,
a.k.a Edwin Maldonado-Poso,
a.k.a. Felix Poso,
a.k.a Jose Molina,

                                                           Defendant-Appellant.

                       __________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________
                                (May 7, 2012)

Before BARKETT, PRYOR and HILL, Circuit Judges

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Vicente

Maldonado-Ascencio in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Maldonado’s conviction and sentence are AFFIRMED.




                                          2